Case 2:18-cv-11640-TGB-APP ECF No. 5 filed 12/07/18           PageID.15   Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

DAIMEON MOSLEY,
       Plaintiff,
                                                Case No. 2:18-cv-11640-TGB-APP
v.                                              Hon. Terrence G. Berg
BED BATH & BEYOND INC., a New                   Magistrate Judge Anthony P. Patti
York corporation,
       Defendant.
                                           /

                             NOTICE OF SETTLEMENT

      Plaintiff Daimeon Mosley and Defendant Bed Bath & Beyond Inc. give

notice of the settlement of this matter. The parties request an additional fourteen

(14) days to obtain signatures of each of the parties on their Settlement Agreement

and file dismissal papers.

                                               Respectfully Submitted,

                                               BLACKMORE LAW PLC

                                               /s/ George T. Blackmore
                                               George T. Blackmore (P76942)
                                               21411 Civic Center Drive, Suite 200
                                               Southfield, MI 48076
                                               Telephone: (248) 845-8594
                                               E-mail: george@blackmorelawplc.com
                                               Counsel for Plaintiff
Dated: December 7, 2018


                                          1
Case 2:18-cv-11640-TGB-APP ECF No. 5 filed 12/07/18        PageID.16    Page 2 of 2




                         CERTIFICATE OF SERVICE

      I certify that on December 7, 2018, I filed and served the foregoing NOTICE

OF SETTLEMENT on all ECF participants via the court’s CM/ECF system and

first-class mail, postage prepaid, addressed to the following non-ECF participants:


      Michael H. Wilck
      Senior Counsel
      Bed Bath & Beyond
      650 Liberty Ave
      Union, New Jersey 07083


                                             /s/ George T. Blackmore
                                             George T. Blackmore (P76942)




                                         2
